Appellant claimed that he had good cause if he "pass fed] the
                deadline by a couple of days" because he was in administrative
                segregation, did not have physical access to the law library, and had to
                rely on law clerks to come to his unit. Appellant failed to demonstrate
                cause for the delay. Appellant failed to state how long he was in
                administrative segregation or to demonstrate that the prison failed to
                provide him adequate means of accessing legal research materials or the
                mail. Moreover, appellant could not have demonstrated undue prejudice
                because his claims were not supported by specific factual allegations that,
                even if true and not repelled by the record, would have entitled him to
                relief See Hargrove    IT.   State, 100 Nev. 498, 502, 686 P.2d 222, 225 (1984).
                Accordingly, we
                              ORDER the judgment of the district court AFFIRMED. 2




                      2 The  district court improperly reached the merits of appellant's
                claims. See State v. Eighth Judicial Dist. Court (Riker), 121 Nev. 225,
                231, 112 P.3d 1070, 1074 (2005) ("Application of the statutory
                procedural default rules to post-conviction habeas petitions is
                mandatory."). We nevertheless affirm the district court's decision for the
                reasons stated above. See Wyatt v. State, 86 Nev. 294, 298, 468 P.2d 338,
                341 (1970) (holding that a correct result will not be reversed simply
                because it is based on the wrong reason).
SUPREME COURT
        OF
     NEVADA
                                                          2
(0) 1947A
                cc:   Hon. Lidia Stiglich, District Judge
                      Roger Raphael Brown
                      Attorney GenerallCarson City
                      Washoe County District Attorney
                      Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     3
(0) 1947A